Case 4:19-cv-00494-SDJ-CAN Document 108 Filed 10/09/20 Page 1 of 3 PageID #: 777




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                §
                                                   §
                 Plaintiff,                        §
                                                   §
         v.                                        §
                                                   §
  MANESSEH JORDAN MINISTRIES, INC.;                §
  BUILLON FITNESS INC.; KINGDOM                    § CASE NO.: 4:19-cv-00494-SDJ-CAN
  MINISTRIES CHURCH INC.; YAKIM                    §
  MANESSEH JORDAN a/k/a MANESSEH                   §
  JORDAN; MJ MINISTRIES SPREADING                  §
  THE GOSPEL, INC.; and JOHN AND                   §
  JANE DOES 1-5,                                   §
                                                   §
                 Defendants.                       §

      DEFENDANT MJ MINISTRIES SPREADING THE GOSPEL, INC’S NOTICE
                 REGARDING STATUS OF SETTLEMENT

        Defendant MJ Ministries Spreading the Gospel, Inc. (“MJ Ministries” or “Defendant”)

 hereby files this Notice regarding the status of the settlement reached between the parties as

 required by the Court’s September 18, 2020 Order (ECF No. 104):

        1.      On August 5, 2020, the Court stayed this matter so that the parties could pursue

 resolution through mediation. (ECF No. 98).

        2.      The parties attended a mediation with the Honorable James Jordan (Ret.) on August

 17, 2020.

        3.      The parties agreed to resolve the matter at the mediation and signed a Mediated

 Agreement on August 17, 2020 setting forth the terms of the settlement.

        4.      Following the mediation, the parties proceeded to negotiate the terms of a Settlement

 Agreement and Release (“Release”).

        5.      The parties reached an agreement on the terms of the Release on September 29, 2020.


 NOTICE CONCERNING SETTLEMENT                                                            PAGE 1 OF 3
Case 4:19-cv-00494-SDJ-CAN Document 108 Filed 10/09/20 Page 2 of 3 PageID #: 778




        6.      Plaintiff executed the Release on September 29, 2020.

        7.      On September 30, 2020, MJ Ministries executed the Release.

        8.      On October 9, 2020 the parties agreed to the terms of a Confession of Judgment,

 which is to be filed with the Court today.

        9.      As such, the parties report that settlement has been finalized.

        10.     In light of the terms of the confidential Release, the parties jointly request that this

 Court stay the current action for a period of seven (7) months.



 DATED THIS 9TH DATE OF OCTOBER, 2020.

                                               Respectfully submitted,

                                               GORDON & REES, LLP

                                               /s/ Jason Irvin
                                               JASON IRVIN
                                               State Bar No. 24032460
                                               jirvin@grsm.com

                                               2200 Ross Avenue, Suite 3700
                                               Dallas, Texas 75201
                                               (214) 231-4660 Telephone
                                               (214) 461-4053 Facsimile

                                               ATTORNEY FOR DEFENDANT
                                               MJ MINISTRIES SPREADING THE GOSPEL,
                                               INC.




 NOTICE CONCERNING SETTLEMENT                                                               PAGE 2 OF 3
Case 4:19-cv-00494-SDJ-CAN Document 108 Filed 10/09/20 Page 3 of 3 PageID #: 779




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2020, a true and correct copy of the foregoing document
 was served on Plaintiff via First Class Mail and email to the following address:

                                       Craig Cunningham
                                 3000 Custer Road, Suite 270-206
                                        Plano, TX 75075


                                              /s/ Jason Irvin
                                              JASON IRVIN




 NOTICE CONCERNING SETTLEMENT                                                          PAGE 3 OF 3
